El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En la Corte de Distrito de Mayagüez, Cristina C. de Nadal radicó 'demanda contra José A. Yivoni como deudor directo y Quintín Bamírez como garantizador solidario para el cobro de una obligación por la cantidad de $650 moneda americana más intereses sobre dicba suma desde la interposición de dicba demanda, y las costas, gastos, desembolsos y honora-rios de abogado, la cual obligación babía sido constituida por- un documento de 8 de abril de 1912 a vencer el 8 de octu-bre del- mismo año .
Los demandados en su contestación no niegan la certeza . de la obligación, aunque alegan que ésta no ba vencido por. liaber sido prorrogada varias veces y la última basta el 8 de diciembre de 1914. En agosto 31, 1914, celebrado el jui-cio, la corte dictó sentencia de acuerdo con la súplica de la demanda, habiendo interpuesto los demandados recurso de *52apelación contra aquélla para ante esta Corte Suprema con fecha 8 de septiembre de 1914.-
Alegan los apelantes como fundamento del recurso: 1. Que el pagaré objeto de la demanda había sido prorrogado y por tanto no estaba vencido ni podía exigirse el pago del mismo; y 2. Que habiendo sido negados algunos hechos de la demanda, con la declaración de un solo testigo que tiene interés en el caso no ha podido dictarse sentencia por la corte inferior condenando a los demandados al pago de la suma reclamada y las costas, por ser un principio legal de derecho que un solo testigo no hace fe en juicio.
El primero de estos fundamentos carece en absoluto de base puesto' que de la demanda aparece vencida la obliga-ción que se reclama, y si, como alegaron los demandados en su contestación, se había concedido una prórroga y no estaba vencida al tiempo de interponerse la demanda, entonces dichos demandados debieron probar en juicio tal añrrnación, y, no habiéndolo hecho, no puede sostenerse que la obligación no está vencida.
En cuanto al segundo fundamento, la alegación de que un solo testigo no es suficiente para hacer prueba en juicio, es insostenible con los principios de la ley de evidencia, según ha resuelto ya esta Corte en el-caso de Arruza v. Laugier et al., 14 D. P. R., 25.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.